DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
	Claims 1-22 are pending. Claims 1, 3, 7, 9, 10 stand amended. Claims 11-22 are newly presented. Claims 8, 9, and 10 remain withdrawn from consideration.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 19 and 20 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
¶37) discloses “In particular, in a matrix-like arrangement of a plurality of lenses, the distance between the base of the lenses is thereby increased without enlarging the entire arrangement. The greater distance facilitates a clean application of the polymer adhesive layer”, but does not appear to disclose “wherein the lens is one of a plurality of lenses extending laterally outward from the side surface area” as recited by newly presented claim 19.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 19 and 20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 14 is directed to “a lens”, but claim 19 further recites that “the lens” is one of a plurality of lenses extending from its own side surface. It is not clear or definite to one of ordinary skill in the art whether the scope of claims 14 and 19 covers one lens, or a plurality of lenses. Moreover, the structure required by the lens extending from its own side surface cannot be determined.	

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 14-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Todorof (US 4830678 A).
Regarding claim 14, Todorof teaches a lens comprising: -6-Application No. 16/360,814 
a main body (30), comprising: 
a base having a planar bottom surface defining a bottom surface of the lens (38); 
a receiving surface opposite the base (32); and 
a side surface area connecting the base and the receiving surface (34); and 
a bulge (36) arranged within the side surface between the receiving surface and the base (Figs. 1 and 2).  
Regarding claim 15-18, Todorof teaches the lens according to claim 14, and further discloses wherein the base of the lens has a circular shape, the receiving surface of the lens is convex and the side surface area of the lens has a circular circumference (Fig. 2).

Allowable Subject Matter
Claims 1-7, 11-13, 21, and 22 allowed. 
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1, 7, and 21, the prior art when taken alone or in combination does not teach or fairly suggest a bulge within the side surface area between the receiving surface and the planar base wherein the at least one bulge covers an angular range of less than 1300 of the circumference of the main body as measured from the optical axis, wherein, in a projection along the optical axis, a shadow of the main body has a first diameter, and wherein a shadow of the lens formed of the main body and the at least one bulge in a projection along the optical axis completely fits in a square having an edge length corresponding to the diameter. The dependent claims depend from allowable claims and are therefore allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, and generally discloses lenses with additional structural features around their sides. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLLIN X BEATTY whose telephone number is (571)270-1255.  The examiner can normally be reached on M - F, 10am - 6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darryl Collins can be reached on 5712723689325.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/COLLIN X BEATTY/               Primary Examiner, Art Unit 2872